Title: 1768. January 30th. Saturday Night.
From: Adams, John
To: 


       To what Object, are my Views directed? What is the End and Purpose of my Studies, Journeys, Labours of all Kinds of Body and Mind, of Tongue and Pen? Am I grasping at Money, or Scheming for Power? Am I planning the Illustration of my Family or the Welfare of my Country? These are great Questions. In Truth, I am tossed about so much, from Post to Pillar, that I have not Leisure and Tranquillity enough, to consider distinctly my own Views, Objects and Feelings.— I am mostly intent at present, upon collecting a Library, and I find, that a great deal of Thought, and Care, as well as Money, are necessary to assemble an ample and well chosen Assortment of Books.—But when this is done, it is only a means, an Instrument. When ever I shall have compleated my Library, my End will not be answered. Fame, Fortune, Power say some, are the Ends intended by a Library. The Service of God, Country, Clients, Fellow Men, say others. Which of these lie nearest my Heart? Self Love but serves the virtuous Mind to wake as the small Pebble stirs the Peacefull Lake, The Center Moved, a Circle straight succeeds, another still and still another spreads. Friend, Parent, Neighbour, first it does embrace, our Country next and next all human Race.
       I am certain however, that the Course I pursue will neither lead me to Fame, Fortune, Power Nor to the Service of my Friends, Clients or Country. What Plan of Reading or Reflection, or Business can be pursued by a Man, who is now at Pownalborough, then at Marthas Vineyard, next at Boston, then at Taunton, presently at Bamstable, then at Concord, now at Salem, then at Cambridge, and afterwards at Worcester. Now at Sessions, then at Pleas, now in Admiralty, now at Superiour Court, then in the Gallery of the House. What a Dissipation must this be? Is it possible to pursue a regular Train of Thinking in this desultory Life?—By no Means.— It is a Life of Here and every where, to use the Expression, that is applyed to Othello, by Desdemona’s Father. Here and there and every where, a rambling, roving, vagrant, vagabond Life. A wandering Life. At Meins Book store, at Bowes’s Shop, at Danas House, at Fitches, Otis’s office, and the Clerks office, in the Court Chamber, in the Gallery, at my own Fire, I am thinking on the same Plan.
      